Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
David J. Washington appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing his complaint without prejudice. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the distinct court. Washington v. Harrelson, No. 4:09-cv-02745-RBH, 2010 WL 56060 (D.S.C. Jan. 4, 2010). We also deny Washington’s motions for an evidentiary hearing and judgment, and hearing to be heard in open court. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.